
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 794
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Rohrabacher (for
			 himself, Mr. Delahunt, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for a runoff election in
		  Afghanistan between the two top finishers.
	
	
		Whereas nearly one in four votes in last month’s Afghan
			 presidential elections were cast at polling stations now subject to a recount
			 and audit for possible fraud;
		Whereas approximately one-third of Mr. Karzai’s 3,100,000
			 votes were cast at polling stations that face a recount and audit of ballot
			 boxes;
		Whereas based on the criteria set by the Electoral
			 Complaints Commission (ECC), a United Nations backed Afghan and international
			 panel that is the ultimate arbiter of the election, almost 3,000 of the 23,000
			 polling stations would be subject to the fraud review;
		Whereas those polling stations account for a large
			 proportion of ballots, some 1,350,000 of 5,660,000 total votes;
		Whereas the ECC said that it had found “clear and
			 convincing evidence of fraud in a number of polling stations” in the southern
			 and eastern provinces;
		Whereas the analysis also shows that slightly more than a
			 quarter million of Mr. Karzai’s votes came from polling stations where he
			 received exactly 600 ballots and no other candidate received a single
			 vote;
		Whereas, on September 10, 2009, the ECC
			 ordered the invalidation of certain ballots from 51 polling stations in
			 Kandahar province and from 27 polling stations in Ghazni province, and ordered
			 the International Election Commission (IEC) to invalidate results from 5
			 polling stations in Paktika province;
		Whereas between the election on August 20, 2009, and
			 September 8, 2009, the ECC has received a total of 2,842 election complaints;
			 and
		Whereas Grant Kippen, a Canadian and the chairman of the
			 ECC, said the irregularities found include ballots not being folded, meaning
			 they would not fit in a ballot box slot, identically marked ballots, and overly
			 large counts at polling stations: Now, therefore, be it
		
	
		That the House of Representatives calls for
			 a runoff election between the two top finishers.
		
